Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2006                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

  131364-5                                                                                                       	
                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  ALEXANDER PRINCE, LLC,                                                                                     Marilyn Kelly
          Plaintiff-Appellant,                                                                          Maura D. Corrigan
  and                                                                                                 Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  CAROLYN A. PRINCE and THEODORE 

  LINDSEY,

            Plaintiffs,      

  v      	                                                         SC: 131364     

                                                                   COA: 259448      

                                                                   Wayne CC: 02-230424-CH

  METWEST MORTGAGE SERVICES, 

           Defendant-Appellee, 

  and
  OCWEN FEDERAL BANK, FSB,

             Defendant.          

  _________________________________________

  ALEXANDER PRINCE, LLC,

          Plaintiff-Appellant,

  and 

  CAROLYN A. PRINCE and THEODORE 

  LINDSEY,

            Plaintiffs,      

  v      	                                                         SC: 131365     

                                                                   COA: 260021      

                                                                   Wayne CC: 03-311111-CH

  WESTERN UNITED LIFE ASSURANCE

  COMPANY, 

             Defendant-Appellee, 

  _________________________________________/ 


        On order of the Court, the application for leave to appeal the April 25, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2006                  _________________________________________
         s0918                                                                Clerk